Title: Enclosure: Act for Better Organizing the Corps of Artillerists and Engineers, [9 March 1800]
From: Church, Philip,Hamilton, Alexander
To: 


An Act for better organizing the Corps of Artillerists and Engineers to be hereafter denominated “The Corps of Engineers and Artillerists”
Be it enacted &c. That instead of the present establishment of the Corps of Artillerists and Engineers the same shall hereafter be composed of a Regiment of Engineers a Regiment of horse Artillerists and a Regiment of foot Artillerists. That the functions of the Engineers and Artillerists shall be separate and distinct; those of the former relating to the service of Artillery, those of the latter to fortification and other military constructions, and to the attack and defence of fortified places. Provided always, that this separation shall not be understood to present a Commanding Officer from designating the Officers of one Corps to perform duties peculiar to the other, when special circumstances shall in his opinion require it.
And be it further enacted that a Regiment of Engineers shall consist of two Lieutenant Colonels one first, and one second. Three Majors, twelve Captains, twenty four first Lieutenants, twenty four second Lieutenants and twenty four Cadets, to which shall be attached four companies of Miners and Artificers to be formed as hereafter mentioned.
And be it further enacted that a Regiment of Artillerists whether horse or foot shall consist of four batalions, each of four companies, and of these officers and men (to wit) one Lieutenant Coll: Commandant, four Majors, one Adjutant, one Quarter Master, one Pay master, each being a Lieutenant, one Surgeon, and two Surgeons Mates, sixteen Captains, thirty two Lieutenants besides the three above mentioned, thirty two Cadets, sixty four Sergeants, sixty four Corporals, one Chief Musician, sixteen other Musicians and  privates. But that the organizing and raising of one Batalion of each of the said Regiments shall be suspended.
And be it further enacted that Officers and men, excepting the Artificers of the two Regiments heretofore established, shall be incorporated into the Regiments of Artillerists to be organized pursuant to this act. That such of the Officers as upon examination may be found best qualified for the corps of Engineers may be transferred to that Corps and that supernumeraries, if any there be, may with their consent be transferred to the Infantry in grades corresponding with those which they shall possess, or may remain attached to the Regiments of Artillerists and fill according to their respective Ranks future vacancies in batalions and companies as they shall accrue.
And be it further enacted that the Artificers of the present Regiments shall be formed into four Companies two of Miners and two of Artificers. That a company of Miners or Artificers shall consist of one Captain one first, one second Lieutenant four Serjeants four Corporals and fifty six privates. That the Commissioned officers of these Companies shall be officers of the Regiment of Engineers to be assigned by the commandant of that Regiment.
And be it further enacted that the pay and other allowances of the Regiments of Engineers and Artillerists, according to the establishment hereby prescribed, shall be similar to those of the Regiments to which they are to be substituted.
And be it further enacted that in case open War shall break out between the United States & any foreign European power or in case imminent danger of invasion of their territory shall in the opinion of the President be discovered to exist, it shall be lawful for him to organize and cause to be raised Two Regiments of Horse Artillerists in addition to that provided for by this act together with the two Battalions of Artillerists suspended as aforesaid and for this purpose, if in the recess of the Senate, to appoint alone the officers thereof and to borrow upon the credit of the United States from the bank of the United States or any other body or bodies politic or persons whomsoever a sum not exceeding  dollars.
And be it further enacted that the Corps of Engineers and Artillerists shall be under the chief command of a  General.
